                            IN THE UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF ILLINOIS

    MELISSA M., 1

                           Plaintiff,

    vs.
                                                                         No. 18-cv-1130-JPG-DGW
    NANCY A. BERRYHILL, Acting Commissioner
    of Social Security,

                           Defendant.

                                    MEMORANDUM AND ORDER

          In accordance with 42 U.S.C. § 405(g), plaintiff Melissa M. seeks judicial review pursuant

to 42 U.S.C. § 423 et seq. of the final agency decision denying her application for Disability

Insurance Benefits (DIB) and a Period of Disability.

                                             Procedural History

          The plaintiff applied for benefits in August 2015 alleging disability beginning on April 13,

2014. After holding an evidentiary hearing by video, Administrative Law Judge (ALJ) Raymond

L. Souza denied the plaintiff’s application on November 15, 2017. (Tr. 12-31.) The Appeals

Council denied review on March 19, 2018, and the decision of the ALJ became the final agency

decision subject to judicial review. (Tr. 1-6.). The plaintiff has exhausted her administrative

remedies and filed a timely complaint with the Court.

                                          Issue Raised by Plaintiff

          Plaintiff raises the following point:

          1. The ALJ has a duty to determine whether a clamant meets or equals a listed
          impairment. The issue is whether the ALJ met that duty when he failed to
          acknowledge [plaintiff’s] argument at hearing that her migraines equaled Listing
          11.02.

1
 The Court will not use plaintiff’s full name in this Memorandum and Order to protect her privacy. See Fed. R.
Civ. P. 5.2(c) and the Advisory Committee Notes thereto.
                                   Applicable Legal Standards

       To qualify for benefits, a claimant must be “disabled” pursuant to the Social Security Act.

The Act defines a “disability” as the “inability to engage in any substantial gainful activity by

reason of any medically determinable physical or mental impairment which can be expected to

result in death or which has lasted or can be expected to last for a continuous period of not less

than 12 months.” 42 U.S.C. § 423(d)(1)(A). The physical or mental impairment must result from

a medically demonstrable abnormality. 42 U.S.C. § 423(d)(3). Moreover, the impairment must

prevent the plaintiff from engaging in significant physical or mental work activity done for pay or

profit. 20 C.F.R. § 404.1572.

       Social Security regulations require an ALJ to ask five questions when determining whether

a claimant is disabled. The first three questions are simple: (1) whether the claimant is presently

unemployed; (2) whether the claimant has a severe physical or mental impairment; and (3) whether

that impairment meets or is equivalent to one of the listed impairments that the regulations

acknowledge to be conclusively disabling. 20 C.F.R. § 404.1520(a)(4); 20 C.F.R. Part 404,

Subpart P, App’x 1; Weatherbee v. Astrue, 649 F.3d 565, 569 (7th Cir. 2011). An impairment is

“medically equivalent to a listed impairment . . . if it is at least equal in severity and duration to

the criteria of any listed impairment.” 20 C.F.R. § 404.1526(a). If the answers to these questions

are “yes,” then the ALJ should find that the claimant is disabled. Id.

       At times, an ALJ may find that the claimant is unemployed and has a serious impairment,

but that the impairment is neither listed in nor equivalent to the impairments in the regulations—

failing at step three. If this happens, then the ALJ must ask a fourth question: (4) whether the

claimant is able to perform his or her previous work. Id. If the claimant is not able to, then the

burden shifts to the Commissioner to answer a fifth and final question: (5) whether the claimant

                                                  2
is capable of performing any work within the economy, in light of the claimant’s age, education,

and work experience. If the claimant cannot, then the ALJ should find the claimant to be disabled.

Id.; see also Simila v. Astrue, 573 F.3d 503, 512-13 (7th Cir. 2009); Zurawski v. Halter, 245 F.3d

881, 886 (7th Cir. 2001).

          A claimant may appeal the final decision of the Social Security Administration to this

Court, but the scope of review here is limited: while the Court must ensure that the ALJ did not

make any errors of law, the ALJ’s findings of fact are conclusive as long as they are supported by

“substantial evidence.” 42 U.S.C. § 405(g). Substantial evidence is evidence that a reasonable

person would find sufficient to support a decision. Weatherbee, 649 F.3d at 568 (citing Jens v.

Barnhart, 347 F.3d 209, 212 (7th Cir. 2003)).           The Court takes into account the entire

administrative record when reviewing for substantial evidence, but it does not reweigh evidence,

resolve conflicts, decide questions of credibility, or substitute its own judgment for that of the ALJ.

Brewer v. Chater, 103 F.3d 1384, 1390 (7th Cir. 1997); Moore v. Colvin, 743 F.3d 1118, 1121

(7th Cir. 2014). But even though this judicial review is limited, the Court should not and does not

act as a rubber stamp for the Commissioner. Parker v. Astrue, 597 F.3d 920, 921 (7th Cir. 2010).

                                      The Decision of the ALJ

          ALJ Souza followed the five-step analytical framework described above:

Step 1:          The ALJ determined that plaintiff had not worked since the alleged onset date of

                 April 13, 2014.

Step 2:          The ALJ found that plaintiff had severe impairments of post-traumatic stress

                 disorder, depression, anxiety, migraine headaches, and arthritis.

Step 3:          The ALJ found that plaintiff did not have an impairment or combination of

                 impairments that meets or medically equals the severity of one of the listed



                                                  3
                 impairments. Specifically, he analyzed whether plaintiff’s impairments met or

                 equaled Listing 12.04 (Depressive, bipolar and related disorders) and 12.06

                 (Anxiety and obsessive-compulsive disorders); he did not mention or discuss

                 Listing 11.02 (Epilepsy).

Step 4:          The ALJ found that plaintiff had the residual functional capacity (RFC) to perform

                 work at the light exertional level with some physical and mental limitations and

                 that, with those restrictions, she was unable to perform her past relevant work as a

                 cook or security guard.

Step 5:          The ALJ found, based upon plaintiff’s age, education, work experience, and RFC,

                 as well as the testimony of a vocational expert (VE), that plaintiff was capable of

                 performing other jobs that exist in significant numbers in the national economy.

                 Consequently, the ALJ concluded that plaintiff was not disabled.

          Plaintiff faults the ALJ for failing to mention or analyze at Step 3 whether she meets or

exceeds Listing 11.02.

                                      The Evidentiary Record

          The Court has reviewed and considered the entire evidentiary record in formulating this

Memorandum and Order. The following summary of the record is directed to the point raised by

plaintiff and is confined to the relevant time period. As plaintiff addresses only whether her

migraine headaches equal Listing 11.02 at the third step of the five-step inquiry, a discussion of

the evidence related to her other impairments is unnecessary.

          1.     Agency Forms

          Plaintiff was born in 1974 and was 39 years old on the alleged onset date of April 13, 2014.

She was last insured for disability benefits on September 30, 2018. (Tr. 187). She has worked



                                                   4
before as a cook, dietary manager and security guard. (Tr. 190). In September 2015, she submitted

a report claiming she was limited in her ability to work because she has problems standing for long

times, suffers from post-traumatic stress disorder and major depression, has a hard time dealing

with or being around people and crowds, suffers from migraine headaches. (Tr. 217, 224.) She

stated that most of the time between waking and going to bed she just watches television. She has

trouble going to or staying asleep. With the help of her husband and son, she cares for her son to

make sure he gets ready for school and feeds the pets. She has no problems caring for herself.

although she needs an alarm to remind her to take her medication. She prepares a simple meal

once a day, is able to “normal things” as far as household chores but it takes longer than usual, is

able to drive or ride in a car, go outside alone, shop for food, pay bills, count change and write

checks. (Tr. 218-221.)

          In February 2016, plaintiff’s husband reported that she had a hard time getting out of bed

due to migraines. He said that she gets their son ready for school but is so worn out she has to lay

back down, and then he gets for her her medications, lunch, and anything she needs. He stated

that, with his and their son’s help, she feeds the cat and dog and changes the litter box. He has to

cook for her so she will eat and has to remind her to shower and take her medication. He said she

is able to prepare simple meals but that it takes hours. He reported that she mows the lawn, cleans

and does laundry except when she is unable because of headaches. He also said she can drive and

ride in a car, go out alone, shop, pay bills with help, count change, handle a savings account with

help, and use a checkbook. (Tr. 240-47.)

          2.     Evidentiary Hearing

          Plaintiff was represented by an attorney at the evidentiary hearing in August 2017. (Tr.

33-34.)



                                                  5
         Plaintiff testified that she lived with her husband and her son with special needs. She has

an associate degree. (Tr. 35-36.)

         Plaintiff testified that she has migraines five to six times a month, each lasting several days.

When she has a migraine, she cannot stand noise or light and has to lock herself in a room. It they

get too bad, she has to go to the hospital for medication to stop them. When she receives Botox

injections, they knock the intensity of the migraine down a day or two so she can try to function,

but she is not always able to. Other medications she has tried for migraines have not worked for

her. When she has migraines, her husband cares for their special needs son. (Tr. 38-40.)

         At the hearing, plaintiff’s counsel suggested that plaintiff’s migraines satisfied Listing

11.02B and D regarding dyscognitive seizures.2

         3.       Medical Records

         Medical records show plaintiff has suffered from migraines since at least 2010. A CT scan

done on August 23, 2010, was unremarkable. (Tr. 298.)

         Just prior to the alleged onset date, plaintiff began seeing Dr. Muddasani Reddy, a

neurologist. On January 23, 2014, Dr. Reddy saw plaintiff and ordered two MRIs and an EEG.

(Tr. 369, 837-38.) Dr. Reddy prescribed Amitriptyline and Tylenol 3 for plaintiff’s headaches.

(Tr. 372.) An EEG performed on February 3, 2014, revealed no significant abnormalities. (Tr.

847). An MRI of plaintiff’s brain on February 4, 2014, was abnormal. It revealed scattered foci

of FLAIR signal abnormality in the supratentorial deep white matter that were non-specific, but

greater than expected for plaintiff’s age. This may represent advanced small vessel ischemic

disease, stigmata of migraines, post traumatic gliosis or demyelinating lesions among others. (Tr.

841.) An MRI of plaintiff’s cervical spine done the same day showed very mild bilateral foraminal


2
 Counsel actually pointed to Listing 1.02, not 11.02, but it is clear from the context he was pointing to the listing for
epilepsy, Listing 11.02.

                                                           6
narrowing at C5-6 secondary to uncovertebral hypertrophy but was otherwise essentially normal

for plaintiff’s age with no acute abnormalities. (Tr. 844.) Plaintiff also saw Dr. Reddy on February

20, 2014, for a follow-up visit. (Tr. 369.)

       2014 Post-Onset

       On July 10, 2014, plaintiff visited the emergency department at St. Elizabeth’s Hospital for

a severe headache with sensitivity to light and sound that had lasted three to four days. She

reported “lesions on her brain,” an apparent reference to the February 4, 2014, MRI. She was

given Toradol, Dilaudid, and Zofran. and was sent home in an improved and stable condition. (Tr.

395-400).

       Plaintiff saw Dr. Reddy on July 14, 2014 for chronic headache, (Tr. 369.)

       On August 15, 2014, plaintiff visited the emergency room at Memorial Hospital for a

headache with nausea and light sensitivity. The headache had begun the day before and did not

improve with Ibuprofen and Excedrin. She was given Toradol and Morphine, and her headache

improved. She was also given Zofran. (Tr. 548-56.)

       On September 4, 2014, plaintiff visited the emergency department at St. Elizabeth’s

Hospital for a severe headache with light sensitivity, nausea, lightheadedness, dizziness and

blurred vision. She stated the headache had begun the day before and did not improve after she

took Ibuprofen and Tramadol. A CT scan of her brain was normal. She was given Ondansetron

HCl, Ketorolac Tromethamine, Benadryl, Norco, and Fentanyl and was sent home in an improved

and stable condition. (Tr. 405-10.)

       Plaintiff saw Dr. Reddy on September 8, 2014, for a severe headache. Dr. Reddy noted

she suffered severe headaches three to four times a year lasting up to a week. He added increased

her dosage of Amitriptyline and added Inderal to her medications. (Tr. 368.)



                                                 7
       On September 12, 2014, plaintiff visited Terrance Craion, M.D., her primary care

physician, who prescribed Imitrex for plaintiff’s migraines and referred her to a different

neurologist. (Tr. 671-73).

       On October 2, 2014, plaintiff visited the emergency department at St. Joseph Hospital for

a “headache from hell” that began two days earlier and became worse. She self-treated with her

husband’s Percocet but felt no relief. She was given Dilaudid, Benadryl, and Zofran. and was sent

home in stable condition. (Tr. 359-62.)

       Plaintiff saw Dr. Reddy on October 20, 2014 for migraines. (Tr. 367.)

       2015

       On March 3, 2015, plaintiff visited Dr. Craion for migraines, unspecified, without mention

of intractable migraine or status migrainosus, and other ailments. Dr. Craion prescribed Topomax

and referred her to a neurologist. (Tr. 649-51.)

       On April 30, 2015, plaintiff visited Gia Patel, M.D. at Dr. Craion’s office for a migraine,

unspecified, without mention of intractable migraine or status migrainosus, that had begun four

days earlier and that was not helped by Ibuprofen or Tylenol. She reported that she had had three

migraines since January 2015. She reported Imitrex, Amitriptyline and Toradol did not help but

that Dilaudid and Morphine have helped. She was given Toradol and prescribed Propranolol. (Tr.

644-46.)

       On June 30, 2015, plaintiff visited Marjorie Guthrie, M.D., plaintiff’s primary care

physician, for migraines, unspecified, without mention of intractable migraine or status

migrainosus, and other ailments. Dr. Guthrie reported that plaintiff was stable on medications and

had no concerns at the time. She prescribed Imitrex for headaches. (Tr. 636-39.)

       On August 6, 2015, plaintiff visited the emergency room at Memorial Hospital for a



                                                   8
migraine headache with light sensitivity, blurred vision, and nausea. The headache had lasted four

days. She was given Benadryl, Dilaudid, Toradol, and Reglan, and her headache resolved while

she was at the hospital. She was sent home in stable condition. (Tr. 574-81.)

       On August 18, 2015, plaintiff saw Alex Labounty, D.O., for migraines, unspecified,

without mention of intractable migraine or status migrainosus, that had occurred off and on for

two weeks. She reported she was no longer taking NSAIDS (non-steroidal anti-inflammatory

medications) or over-the-counter medications. She was given Toradol, Zofran and Benadryl. (Tr.

633-36.)

       On September 1, 2015, plaintiff visited the emergency department at St. Elizabeth’s

Hospital for a headache and knee pain after falling and hitting her head on concrete. She described

the pain as mild in intensity. A CT scan of her head was normal. She was given sodium chloride

and was sent home in stable condition. (Tr. 411-17, 421.)

       On September 3, 2015, plaintiff visited the emergency room at Memorial Hospital for a

severe headache with light sensitivity, sound sensitivity and nausea. The headache had lasted four

to five days and was not relieved by the medications provided by St. Elizabeth’s Hospital several

days earlier. She was given Benadryl, Toradol, and Reglan. She was sent home in good condition

with a prescription for Oxycodone. (Tr. 582-89.)

       On September 14, 2015, plaintiff saw Dr. Guthrie for moderately severe migraines,

unspecified, without mention of intractable migraine or status migrainosus. She described gradual

onset of intermittent episodes that involved tearing/watery eyes and normal feeling/sensation but

did not involve vomiting, sensitivity to light, confusion, slurred speech, preceding aura, double

vision, motor paralysis, dizziness, sleep disturbances, nosebleeds, hoarseness, sore throat or

hearing loss. She reported she had received no relief from medications. Dr. Guthrie prescribed



                                                9
Amitriptyline and Maxalt. (Tr. 631-33.)

       On September 25, 2015, plaintiff reported to Michael X. Liu, M.D., a neurologist, that she

had had headaches for over five years, that they had been getting worse over time, and that

medication did not help. She reported she got headaches more than five days out of one week and

had visited the emergency room for headaches four to five times in the prior six months. Dr. Liu

reviewed the MRIs and EEG ordered in February 2014 by Dr. Reddy. (Tr. 808-13.)

       On October 13, 2015, Dr. Guthrie saw plaintiff for moderately intense migraine headaches,

not intractable, without status migrainosus. Plaintiff reported she was doing a little better, had

seen a migraine specialist who had increased her Elavil dosage and added Triptan. (Tr. 1169.)

       On November 20, 2015, Stacy Jefferson, M.D., at Dr. Guthrie’s office, saw plaintiff for

headaches. Dr. Jefferson recommended a Toradol injection, but plaintiff declined, saying it did

not work. (Tr. 1166.)

       Plaintiff saw Dr. Liu again on December 18, 2015, for chronic migraine without aura, not

intractable, without status migrainosus. Plaintiff reported that since her last visit to Dr. Liu, she

had had a headache at least five days out of one week, sometimes for the whole week. She rated

the headache pain level as eight out of ten, stated they came with nausea and light sensitivity, and

stated she could not function because of the headaches. (Tr. 814-19.)

       2016

       On January 11, 2016, plaintiff visited the emergency department at St. Elizabeth’s Hospital

because of a headache, “the worse one [she] ever had,” with nausea, photophobia, and blurred

vision, but she did not show signs of distress in the exam room. She reported that the headache

started two days earlier and was severe in intensity. A CT scan of her head showed no acute

intracranial process. She was given Zofran, Toradol, Benadryl and Fentanyl. She was sent home



                                                 10
in improved and stable condition. (Tr. 930-36.)

         On January 26, 2016, Dr. Liu treated plaintiff’s migraines with a Botox injection. (Tr.

1203.)

         On March 2, 2016, plaintiff visited the emergency department at St. Elizabeth’s Hospital

because of a moderate headache with photophobia and blurred vision. She reported that the

headache started two days earlier. She was given Fentanyl and was sent home in stable condition.

(Tr. 906-10.)

         On March 25, 2016, Dr. Liu talked with plaintiff about Botox injections to treat her

migraines. She reported that the January 26, 2016, Botox injection helped her headache a lot and

that her headache decreased about 75%. It started to come back along with blurry vision the week

before, so she went to the emergency room. (Tr. 1200.)

         On April 20, 2016, Dr. Guthrie saw plaintiff for severe headaches. Plaintiff reported Botox

from the neurologist was helping. (Tr. 1145-46.)

         On April 21, 2016, Dr. Liu treated plaintiff’s migraines with a Botox injection. (Tr. 1197).

         On May 13, 2016, plaintiff visited the emergency room at Memorial Hospital because of a

headache with photophobia and phonophobia. The headache had begun three days before. She

was given Apresoline, Dilaudid, Toradol, Reglan and Zofran, and her headache improved. She

was sent home in stable condition (Tr. 1077-80.)

         On May 20, 2016, plaintiff visited the emergency room at Memorial Hospital because of a

moderate headache with blurry vision and loss of appetite. The headache had begun the day before,

had gradually worsened. She was given Benadryl, Dilaudid, Toradol and Reglan, and she was sent

home in stable condition (Tr. 1073-76.)

         On June 11, 2016, plaintiff visited the emergency room at Memorial Hospital because of a



                                                 11
headache with photophobia and phonophobia. The headache had begun days earlier. She was

given Benadryl, Fentanyl, Toradol and Reglan, and she felt better in the hospital. (Tr. 1067-72.)

       On June 21, 2016, Dr. Liu treated plaintiff’s migraines with a left occipital nerve block.

Plaintiff reported her headache was much better after the April 21, 2016, Botox injection but that

it started to come back. She reported that she had had three headaches the month before, each

lasting for one to two days. (Tr. 1193-94.)

       On July 9, 2016, plaintiff visited the emergency room at Memorial Hospital because of a

headache with nausea and vomiting. The headache had begun five days earlier and did not get

better after she took Aleve. She was given Benadryl, Dilaudid, Toradol and Reglan, and her

headache improved in the hospital. She was sent home in stable condition. (Tr. 1053-59.)

       On July 14, 2016, Dr. Guthrie saw plaintiff, who reported Botox was helping. (Tr. 1134.)

       On August 5, 2016, Dr. Liu treated plaintiff’s migraines with a Botox injection. (Tr. 1190.)

       On September 2, 2016, plaintiff visited the emergency room at Memorial Hospital because

of a severe headache with nausea, photophobia, and blurry vision. The headache had begun four

days earlier. She was given Benadryl, Haldol, and Toradol and felt much better. She was sent

home in improved condition. (Tr. 1033-37.)

       On September 5, 2016, plaintiff visited the emergency department at St. Elizabeth’s

Hospital because of a severe headache with photophobia and blurred vision. She reported that the

headache started two to four days earlier and that she got no relief from medication. A CT scan

of her head showed no acute intracranial abnormalities. She was given Toradol, Compazine,

Benadryl, Fentanyl, and Norco. She was sent home in improved and stable condition. with a

prescription for Fioricet for breakthrough pain (Tr. 882-86.)

       On October 6, 2016, plaintiff visited the emergency room at Memorial Hospital because of



                                               12
a mild headache with nausea and vomiting. The headache had begun that day when she was

moving hay bales in the heat. She was given fluids and Zofran and began feeling better. She was

sent home in stable condition. (Tr. 1027-32.)

       On November 25, 2016, plaintiff visited the emergency room at Memorial Hospital

because of a headache with photophobia. The headache had begun two days earlier. She was

given Benadryl, Haldol, Toradol, and Reglan, and her headache improved. She was sent home in

stable condition. (Tr. 1022-26.)

       On December 25, 2016, plaintiff visited the emergency department at St. Elizabeth’s

Hospital because of a moderate headache that had started the night before. She was given Fentanyl,

and Zofran. She was sent home in stable condition. (Tr. 874-78.)

       2017

       On January 24, 2017, plaintiff visited the emergency department at St. Elizabeth’s Hospital

because of a moderate headache with nausea. She reported that the headache started a couple of

days earlier. She was given Dihydroergotamine and Reglan and began feeling significantly better

afterward. She was sent home in improved condition. (Tr. 860-66.)

       On January 26, 2017, Dr. Guthrie saw plaintiff for severe headaches with nausea,

photophobia and sleep disturbances. Plaintiff described the headaches as severe, requiring several

emergency department visits a month. She reported that she had taken all preventive measures but

continued to have more than fifteen headaches, half of which required emergency department

visits. Dr. Guthrie agreed to resume Botox injections and prescribed Maxalt. (Tr. 1123-26.)

       On February 27, 2017, Dr. Guthrie gave plaintiff a Botox injection for headaches. Plaintiff

described the headaches as severe, requiring several emergency department visits a month. (Tr.

1117-20.)



                                                13
       On February 28, 2017, plaintiff visited the emergency room at Memorial Hospital because

of a severe headache with photophobia and nausea. The headache had been intermittent for one

week. She was given sodium chloride and was sent home in stable condition. (Tr. 1015-21.)

       On March 20, 2017, plaintiff visited the emergency room at Memorial Hospital because of

a severe headache that had begun that day. She was given Benadryl, Dilaudid, Toradol, and Reglan

and was sent home in stable condition. (Tr. 1008-12.)

       On March 22, 2017, plaintiff visited the emergency department at St. Elizabeth’s Hospital

because of a moderate headache with blurred vision, nausea and photophobia. She reported that

the headache started about five days earlier. She was given Dihydroergotamine, Reglan and Ativan

and was sent home in improved condition. (Tr. 851-56.)

       On March 30, 2017, Dr. Guthrie saw plaintiff for headaches with nausea, photophobia and

sleep disturbances. Plaintiff described the headaches as severe, requiring several emergency

department visits a month. She reported that a significant decrease in her headache severity and a

decrease in number from fifteen debilitating headaches a month to two or three. She continues to

have headaches, but they are much more manageable. She was to continue with Botox injections.

(Tr. 1114-17.)

       On May 25, 2017, plaintiff visited the emergency room at Memorial Hospital because of a

moderate headache with nausea and photophobia. She reported that the headache had lasted a

week. She was given Reglan, Benadryl and Dilaudid, and her headache improved at the hospital.

(Tr. 1004-07.)

       On May 30, 2017, plaintiff visited the emergency room at Memorial Hospital because of a

moderate headache with nausea and photophobia. She reported that the headache started a couple

of days earlier. She was given Reglan, Benadryl, and Morphine Sulfate and was sent home in



                                               14
improved and stable condition. (Tr. 999-1003.)

       On June 30, 2017, plaintiff visited the emergency room at Memorial Hospital because of a

headache with sensitivity to light and sound. She reported that the headache had started the day

before and had worsened that day. She was given Fioricet, Benadryl, and Reglan and was sent

home in stable condition. (Tr. 1212-17.)

       On July 12, 2017, plaintiff visited the emergency department at St. Elizabeth’s Hospital

because of a headache photophobia and nausea/vomiting. She reported that the headache started

about three days earlier, and her condition had temporarily improved after treatment in the

emergency room.      A CT scan revealed no acute intracerebral process.        She was given,

Dihydroergotamine, Reglan, Ativan and Norco and reported she was feeling somewhat better. She

was sent home in stable condition. (Tr. 1228-38.)

       Throughout the time period covered by the aforementioned medical history, plaintiff had

various visits to medical providers for various other ailments where the medical records do not

indicate she complained of headaches.

       Plaintiff has provided no conclusion from an acceptable medical source that her

impairments medically equal a listed impairment.

       4.     State Agency Consultants

       No state agency consultant opined that plaintiff’s migraines met or equaled a listed

impairment.

       In October 2015, state agency reviewing physician Patricia Chaplin, M.D., reviewed

plaintiff’s medical records, including evidence of her migraines, and did not conclude that her

impairments met or exceeded any listing. (Tr. 57-58, 62.)

       On April 4, 2016, plaintiff described her activities to Harry J. Deppe, Ph.D., a state



                                                 15
consulting clinical psychologist, as doing a little cleaning, watching TV, spending time on the

computer, cooking, occasionally cleaning the house, shopping, paying bills. She appeared to be

able to bathe and dress herself and to have a fair ability to complete tasks in a timely and efficient

fashion. Dr. Deppe noted plaintiff suffered from migraines but did not find plaintiff satisfied any

listing. (Tr. 827-30.)

       On April 7, 2016, plaintiff reported to Vittal V. Chapa, M.D., S.C., a state consulting

internal medicine specialist, that her headaches had significantly improved since she started getting

Botox injections. Dr. Chapa did not find plaintiff satisfied any listing. (Tr. 832-34.)

       On April 12, 2016, state agency non-examining consultant Joseph Cools, Ph.D., reviewed

plaintiff’s medical records. Also in April 2016, after plaintiff saw Dr. Deppe and Dr. Chapa, state

agency reviewing physician Bernard Stevens, M.D., reviewed plaintiff’s medical records. Neither

concluded that plaintiff’s impairments met or exceeded any listing. (Tr. 77-80, 82-84, 88).

                                              Analysis

       Plaintiff complains that ALJ Souza did not mention Listing 11.02, the listing for epilepsy,

which is routinely applied when a claimant has migraines because there is no separate listing for

migraines or headaches. See Cooper v. Berryhill, 244 F. Supp. 3d 824, 829 (S.D. Ind. 2017). To

satisfy a listing, a claimant may show migraine headaches cause functional impairments equivalent

to those described in Listing 11.02. Id. at 828-29. Listing 11.02 provided at the time of ALJ

Souza’s decision:

       11.02 Epilepsy, documented by a detailed description of a typical seizure and characterized
       by A, B, C, or D:

               A.      Generalized tonic-clonic seizures (see 11.00H1a), occurring at least once a
               month for at least 3 consecutive months (see 11.00H4) despite adherence to
               prescribed treatment (see 11.00C); or

               B.        Dyscognitive seizures (see 11.00H1b), occurring at least once a week for at

                                                  16
               least 3 consecutive months (see 11.00H4) despite adherence to prescribed treatment
               (see 11.00C); or

               C.     Generalized tonic-clonic seizures (see 11.00H1a), occurring at least once
               every 2 months for at least 4 consecutive months (see 11.00H4) despite adherence
               to prescribed treatment (see 11.00C); and a marked limitation in one of the
               following:
                      1. Physical functioning (see 11.00G3a); or
                      2. Understanding, remembering, or applying information (see
                          11.00G3b(i)); or
                      3. Interacting with others (see 11.00G3b(ii)); or
                      4. Concentrating, persisting, or maintaining pace (see 11.00G3b(iii)); or
                      5. Adapting or managing oneself (see 11.00G3b(iv)); or

               D.      Dyscognitive seizures (see 11.00H1b), occurring at least once every 2
               weeks for at least 3 consecutive months (see 11.00H4) despite adherence to
               prescribed treatment (see 11.00C); and a marked limitation in one of the following:
                       1. Physical functioning (see 11.00G3a); or
                       2. Understanding, remembering, or applying information (see
                          11.00G3b(i)); or
                       3. Interacting with others (see 11.00G3b(ii)); or
                       4. Concentrating, persisting, or maintaining pace (see 11.00G3b(iii)); or
                       5. Adapting or managing oneself (see 11.00G3b(iv)).

20 C.F.R. Part 404, Subpart P, App’x 1 pt. A2, § 11.02 (2017). Thus, if a claimant has documented

instances of migraine that satisfy either A, B, C, or D, she satisfies Listing 11.02 and will be found

disabled at Step 3.

       “In considering whether a claimant's condition meets or equals a listed impairment, an ALJ

must discuss the listing by name and offer more than perfunctory analysis of the listing.” Barnett

v. Barnhart, 381 F.3d 664, 668 (7th Cir.2004); accord Brindisi ex rel. Brindisi v. Barnhart, 315

F.3d 783, 786 (7th Cir. 2003). However, the failure to specifically mention a listing by name does

not necessarily require remand if the ALJ gave more than a perfunctory analysis of the impairment,

did not ignore evidence favorable to the plaintiff, and properly applied the law to the facts. See

Jolivette v. Astrue, 332 F. App’x 326, 327 (7th Cir. 2009) (“It is not necessary to cite a regulation

by number; the agency’s obligation is to apply the law to the facts. . . .”); Rice v. Barnhart, 384



                                                 17
F.3d 363, 369 (7th Cir. 2004) (rejecting argument “that the ALJ’s failure to explicitly refer to the

relevant listing alone necessitates reversal and remand” where ALJ apparently considered and

applied the listing); compare Brindisi, 315 F.3d at 786-87 (noting remand required where listing

not named and perfunctory analysis).

       Here, while the ALJ did not specifically refer to Listing 11.02 (epilepsy), he clearly gave

more than a perfunctory analysis of plaintiff’s headaches, their frequency and severity, and their

impact on her life. He noted the lack of any conclusion by an acceptable medical source that

plaintiff equaled any listed impairment. (Tr. 17) In connection with plaintiff’s RFC, the ALJ

discussed the intensity, persistence, and limiting effects of plaintiff’s headaches and found that

plaintiff’s statements as to these factors were not entirely consistent with the medical evidence and

other evidence in the file. Specifically, she reported to some health care providers that she had

headaches five days a week with each headache lasting about three days, and she testified at the

ALJ’s hearing that she had five to six migraines per month with each headache lasting several

days. However, the ALJ noted negative CT scans and a normal EEG revealing no objective

evidence that could explain the abnormality in her 2014 MRI; frequent emergency room visits that

were quickly resolved and did not result in any admissions for inpatient treatment; inconsistency

between the severity she reported and objective symptoms of distress; plaintiff’s reports of being

stable on her medication and improvement with Botox injections yet seeking emergency room

treatment more often during these improved periods; and inconsistency between the number of

days plaintiff reported having migraines with her reported activities. (Tr. 20-21). Because ALJ

Souza’s decision, when read as a whole, shows that he gave adequate consideration to plaintiff’s

headaches, apparently concluding they did not meet Listing 11.02, the Court will not remand this

case to the Commissioner simply because ALJ Souza did not specifically cite that listing.



                                                 18
        ALJ Souza’s conclusion that plaintiff does not meet Listing 11.02 is supported by

substantial evidence. As a preliminary matter, the signatures of state agency physicians on the

respective Disability Determination and Transmittal forms conclusively establish that they have

considered the question of whether a listing has been satisfied; all state agency doctors in this case

answered that it had not. SSR 96-6P, 1996 WL 374180, at *3 (July 2, 1996). “A finding of medical

equivalence requires an expert’s opinion on the issue,” Minnick v. Colvin, 775 F.3d 929, 935, (7th

Cir. 2015), but there is no medical opinion in the record to contradict the state agency physicians’

conclusions. Consequently, the conclusions of the state agency physicians constitute substantial

evidence to support the ALJ’s decision that the plaintiff did not meet or exceed a listing.

        Plaintiff further suggests that the ALJ ignored pertinent evidence that would support a

finding that she equaled Listing 11.02 and that the Court must therefore remand this case. She

points specifically to the abnormal February 2014 MRI, but the ALJ considered that MRI, the fact

that the reasons for its abnormality were undetermined, and its significance in light of the plaintiff’s

other imaging tests and medical treatment for migraines. (Tr. 20.) Plaintiff has not, however,

pointed to any evidence or medical source opinion the ALJ overlooked that supports her

contentions that her migraines were as severe or as frequent as needed to demonstrate functional

impairment equivalent to that described by Listing 11.02.

        Even if the ALJ erred in his consideration of the evidence or in his explanation of his

conclusion, any error would be harmless and would not justify a remand. McKinzey v. Astrue, 641

F.3d 884, 892 (7th Cir. 2011) (remand not required where ALJ would reach same result when error

is corrected). The claimant bears the burden of proving through record evidence that she has a

functional impairment that meets all applicable criteria. See Ribaudo v. Barnhart, 458 F.3d 580,

583 (7th Cir. 2006). In addition to the lack of an acceptable medical source’s opinion that she



                                                  19
equaled a listing, which alone is fatal to her position, there is insufficient evidence for the ALJ to

find the plaintiff meets or equals Listing 11.02, as explained below.

       Plaintiff fails to point to evidence that she satisfies Listing 11.02(B) or (D) applicable to

dyscognitive seizures. The regulations describe dyscognitive seizures:

       Dyscognitive seizures are characterized by alteration of consciousness without
       convulsions or loss of muscle control. During the seizure, blank staring, change of
       facial expression, and automatisms (such as lip smacking, chewing or swallowing,
       or repetitive simple actions, such as gestures or verbal utterances) may occur.
       During its course, a dyscognitive seizure may progress into a generalized tonic-
       clonic seizure (see 11.00H1a).

20 C.F.R. Part 404, Subpart P, App’x 1 pt. A2, § 11H1b (2017). No medical evidence in the record

suggests plaintiff ever had a migraine during which she suffered an alteration of consciousness or

that otherwise approached a dyscognitive seizure.

       Even assuming her migraines could be considered the equivalent of a dyscognitive seizure,

the record does not reflect the frequency of such instances as required by Listing 11.02(B)—once

a week for three consecutive months—or (D)—once every two weeks for three months with

marked limitation in one of five areas—despite adherence to prescribed treatment. As discussed

above, the ALJ rejected plaintiff’s description of the frequency of her migraines as inconsistent

with other evidence in the record, including her contemporaneous statements to providers that her

migraines were stable or improved with medication and other evidence that the migraines did not

significantly impair her daily activities (yard work, farm work, operating a business, gym

workouts, caring for disabled son, shopping, driving, household chores, self-care). The ALJ may

disregard a claimant’s testimony where it conflicts with what she told a provider, Elder v. Astrue,

529 F.3d 408, 414 (7th Cir. 2008), or may find it exaggerated where it is not consistent with her

daily activities, Alvarado v. Colvin, 836 F.3d 744, 750 (7th Cir. 2016).

       Even if it were assumed that plaintiff experienced a migraine equivalent to a dyscognitive

                                                 20
seizure every time she visited the emergency room, the record does not show an emergency room

visit for a migraine once a week or once every two weeks for three consecutive months. Thus,

there is substantial evidence supporting the conclusion that she did not meet listing 11.02(B) or

(D).

       Plaintiff also fails to show she satisfies Listing 11.02(A) or (C) applicable to tonic-clonic

seizures. The regulations describe tonic-clonic seizures:

       Generalized tonic-clonic seizures are characterized by loss of consciousness
       accompanied by a tonic phase (sudden muscle tensing causing the person to lose
       postural control) followed by a clonic phase (rapid cycles of muscle contraction
       and relaxation, also called convulsions). Tongue biting and incontinence may occur
       during generalized tonic-clonic seizures, and injuries may result from falling.”

20 C.F.R. Part 404, Subpart P, App’x 1 pt. A2, § 11H1a (2017). No evidence in the record suggests

plaintiff ever had a migraine during which she lost consciousness or that otherwise approached the

severity of a tonic-clonic seizure. Thus, there is substantial evidence supporting the conclusion

that she did not meet listing 11.02(A) or (C).

       For the foregoing reasons, the Court finds the ALJ’s decision at Step 3 that plaintiff did not

equal a listing is supported by substantial evidence and that any error was harmless.

                                            Conclusion

       The Commissioner’s final decision denying Melissa M.’s application for DIB and a Period

of Disability is AFFIRMED. The Clerk of Court is DIRECTED to enter judgment in favor of

the Commissioner.

       IT IS SO ORDERED.
       DATED: June 21, 2019


                                                 s/ J. Phil Gilbert
                                                 J. PHIL GILBERT
                                                 DISTRICT JUDGE



                                                   21
